NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CONSTANTINO BASILE,                             No. 18-16332

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01883-RFB-VCF

 v.
                                                MEMORANDUM*
SOUTHWEST AIRLINES COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Constantino Basile appeals pro se from the district court’s judgment

dismissing for failure to comply with a court order to submit to a medical

examination under Federal Rule of Civil Procedure 35 his diversity action alleging

defamation. We have jurisdiction under 28 U.S.C. § 1291. We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion by dismissing Basile’s action

after Basile failed to comply with a court order. See Ferdik v. Bonzelet, 963 F.2d

1258, 1260-61 (9th Cir. 1992) (discussing factors to be considered before

dismissing a case for failure to comply with a court order and stating that a district

court’s dismissal should not be disturbed absent “a definite and firm conviction”

that it “committed a clear error of judgment” (citations and internal quotation

marks omitted)).

      Because we affirm the district court’s dismissal of Basile’s action for failure

to comply with a court order, we do not consider his challenges to the district

court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th

Cir. 1996) (“[I]nterlocutory orders, generally appealable after final judgment, are

not appealable after a dismissal for failure to prosecute, whether the failure to

prosecute is purposeful or is a result of negligence or mistake.” (citation and

internal quotation marks omitted)).

      Basile’s motion to transmit exhibits (Docket Entry No. 3) is denied as

unnecessary.

      AFFIRMED.




                                           2                                      18-16332